UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2017 Date of reporting period:	September 1, 2016 — February 28, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Industrials Fund Semiannual report 2 | 28 | 17 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 5 Your fund’s performance 9 Your fund’s expenses 11 Terms and definitions 12 Other information for shareholders 13 Financial statements 14 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Industrial products, services, and equipment industries may be affected by economic trends, commodity prices, technological obsolescence, labor relations, legislation, worldwide competition, and liability for environmental damage. The fund concentrates on a limited group of industries and is non-diversified. Because the fund may invest in fewer issuers, it is vulnerable to common economic forces and may result in greater losses and volatility. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The use of short selling may result in losses if the securities appreciate in value. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions, changes in government intervention in financial markets, and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees April 12, 2017 Dear Fellow Shareholder: The early months of 2017 have been generally positive for investor sentiment and financial market performance. Many market indexes have achieved new record highs with relatively low volatility, in contrast to the bouts of uncertainty and turbulence that tested global financial markets in 2016. It is worth noting, however, that the exuberance that greeted the new year calmed somewhat as investors reconsidered a number of ongoing macroeconomic and political risks. In addition, many bond investors remained cautious as the potential for inflation increased. As always, we believe investors should continue to focus on time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. To help ensure that your portfolio is aligned with your goals, we also believe it is a good idea to speak regularly with your financial advisor. In the following pages, you will find an overview of your fund’s performance for the reporting period as well as an outlook for the coming months. We would like to take this opportunity to announce the arrival of Catharine Bond Hill and Manoj P. Singh to your fund’s Board of Trustees. Dr. Hill and Mr. Singh bring extensive professional and directorship experience to their role as Trustees, and we are pleased to welcome them. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See below and pages 9–10 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 2/28/17. See above and pages 9–10 for additional fund performance information. Index descriptions can be found on page 13. 4Global Industrials Fund Dan has an M.B.A. from Harvard Business School and a B.A. from Bowdoin College. He joined Putnam in 2016 and has been in the investment industry since 1998. Dan, how was the investing environment, and how did the fund perform for the reporting period? Global growth accelerated, with manufacturing expanding in 20 countries during the fourth quarter of 2016 — its fastest growth in three years. The United States led stock markets higher with a dramatic post-election rally. Commodity prices began to recover due to improving demand and reduced supply, which was the result of voluntary reductions as well as forced capacity cuts. The fund delivered a positive return for the period, but slightly trailed its benchmark, the MSCI World Industrials Index [ND]. Elevated levels of cash precluded the fund from fully participating in the broad-based market rally. The decision to hold some cash was deliberate and opportunistic. Since February2016, we have been in an extended period of low volatility and rising stock prices. As history has shown repeatedly, volatility will typically spike when investor confidence fades, and stock prices will correct. Accordingly, we want to have the cash on hand to aggressively add to our high-conviction names when they come under pressure. We believe we can deliver the greatest outperformance relative to the benchmark under these market conditions. Global Industrials Fund 5 Allocations are shown as a percentage of the fund’s net assets as of 2/28/17. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and rounding. Holdings and allocations may vary over time. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 2/28/17. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. 6Global Industrials Fund What strategies or holdings helped performance? We continued to maintain an overweight position in U.S. defense stocks relative to the benchmark. Defense spending has troughed in the context of 7- to 10-year historical cycles, which we believe has created compelling opportunities for value-oriented investors. Many defense companies have cleaned up their balance sheets, which, when coupled with accelerating free cash flows, should help drive increased dividends and stock repurchases for shareholders. Investments in Northrop Grumman, a leader on nuclear triad platforms and unmanned aerial vehicles, and Raytheon, a leader in missile defense and cyber security, were among the fund’s top performers for the period. We believe the outcome of the U.S. election reinforced the case for these companies. The new administration is advocating for higher spending to modernize the military. In addition, we believe overseas allies are likely to spend more on defense due to less support from the United States and an increasingly uncertain geopolitical landscape. We increased the fund’s exposure to select industries that have underperformed in recent years, focusing on companies that we believed were on the verge of earnings improvement. Examples can be found among the fund’s top contributors for the period. United Rentals, the largest equipment rental company in the United States, outperformed due to a stronger-than-expected earnings outlook and an accretive acquisition. Also among the portfolio highlights was the Japanese machinery company Komatsu, which benefited from an increasing demand outlook off recent lows. Also worth noting is North American-based CF Industries, a manufacturer and distributer of agricultural fertilizer, which recovered from its depressed valuation levels. Investors began to embrace CF’s advantaged cost position as well as the strategic value of assets given past overtures from an international competitor. Have you made any notable shifts in positioning? We have established new positions in waste management companies and eastern railroads. Waste management stocks are defensive names that we believe will benefit from accelerating prices as well as improvement in their recycling businesses. The eastern railroads are attractive due to the trifecta of increased volume of the depressed coal and agriculture markets, higher pricing as contracts reset higher with inflation, and increased free cash flow conversion. What are some holdings that detracted from performance during the period? Johnson Controls International [JCI] was the largest detractor for the period. In January2016, Johnson Controls, which was classified as an automotive parts business even though it provided HVAC and fire & security for commercial buildings, merged with Tyco International to form JCI. Although JCI is a multi-industrial company principally tied to non-residential construction, its stock underperformed as investors continued to focus on its non-core auto batteries business. We believe the stock is underappreciated for a number of reasons, including investor confusion about its business focus. We believe that if the stock’s valuation does not reset closer to its intrinsic or breakup value, incoming CEO George Oliver will likely resolve its discount through strategic restructuring. Other detractors from performance included LKQ, an American automotive parts replacement company, and Orkla ASA, a diversified Norwegian conglomerate. With their earnings outlook deteriorating and other more compelling investment opportunities at hand, we sold both of these positions from the portfolio before period-end. How were derivatives used during the period? Our use of derivatives was limited to forward currency contracts, which were used in an Global Industrials Fund7 effort to hedge foreign exchange risk, and had a slightly negative impact on performance. What is your outlook for the coming months? I am generally constructive about longer-term prospects for the industrial economy. However, it has been over a year since the stock market has experienced a broad-based correction to reset expectations. At the same time, stocks have become more expensive. As a result, we are employing strategies to help protect the portfolio in the event of a market downturn. At the close of the period, about one third of the portfolio was invested in more resilient stocks that we believe will outperform if the market sells off, such as waste management and defense companies and less cyclical companies such as JCI. These stocks have historically had little sensitivity to the direction of growth. The fund’s somewhat higher cash allocation may also help insulate the portfolio during periods of market instability while granting us greater flexibility to act swiftly when timely investment opportunities present themselves. The balance of the portfolio is invested in stocks that are more dependent on economic growth. We believe Republican control of both houses of Congress and the White House increases the prospects for tax reform, an accelerated depreciation holiday for investment, and infrastructure spending, which should prove highly stimulative for U.S. industrial stocks that have underperformed in recent years. Given the newfound pro-business political landscape, accelerating global economic backdrop, and historically low interest rates, we believe the environment for the industrial complex is more hospitable than it has been over the past two years. Thank you, Dan, for your time and insights. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 8Global Industrials Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended February 28, 2017, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/28/17 Annual Annual Annual Life of fund average 5 years average 3 years average 1 year 6 months Class A (12/18/08) Before sales charge 223.04% 15.39% 93.42% 14.10% 20.63% 6.45% 24.23% 8.01% After sales charge 204.46 14.56 82.30 12.76 13.69 4.37 17.09 1.80 Class B (12/18/08) Before CDSC 204.76 14.57 86.37 13.26 17.97 5.66 23.27 7.61 After CDSC 204.76 14.57 84.37 13.02 15.18 4.82 18.27 2.61 Class C (12/18/08) Before CDSC 203.97 14.53 86.23 13.24 17.89 5.64 23.25 7.55 After CDSC 203.97 14.53 86.23 13.24 17.89 5.64 22.25 6.55 Class M (12/18/08) Before sales charge 210.79 14.84 88.79 13.55 18.83 5.92 23.59 7.74 After sales charge 199.91 14.34 82.18 12.75 14.67 4.67 19.26 3.97 Class R (12/18/08) Net asset value 217.07 15.12 91.08 13.83 19.72 6.18 23.83 7.82 Class Y (12/18/08) Net asset value 229.85 15.68 95.85 14.39 21.48 6.70 24.49 8.11 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. Global Industrials Fund9 Comparative index returns For periods ended 2/28/17 Annual Annual Annual Life of fund average 5 years average 3 years average 1 year 6 months MSCI World Industrials Index 160.24% 12.38% 60.87% 9.97% 17.66% 5.57% 23.72% 8.41% (ND) Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Fund price and distribution information For the six-month period ended 2/28/17 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.418 $0.364 $0.377 $0.345 $0.385 $0.447 Capital gains Long-term gains 0.125 0.125 0.125 0.125 0.125 0.125 Short-term gains 0.053 0.053 0.053 0.053 0.053 0.053 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 8/31/16 $18.46 $19.59 $17.63 $17.67 $18.10 $18.76 $18.33 $18.62 2/28/17 19.31 20.49 18.40 18.42 18.95 19.64 19.17 19.47 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/17 Annual Annual Annual Life of fund average 5 years average 3 years average 1 year 6 months Class A (12/18/08) Before sales charge 226.05% 15.33% 93.12% 14.07% 23.27% 7.22% 19.79% 8.01% After sales charge 207.30 14.51 82.01 12.73 16.18 5.13 12.90 1.80 Class B (12/18/08) Before CDSC 207.60 14.53 86.07 13.22 20.51 6.42 18.93 7.61 After CDSC 207.60 14.53 84.07 12.98 17.67 5.57 13.93 2.61 Class C (12/18/08) Before CDSC 206.77 14.49 86.03 13.22 20.55 6.43 18.91 7.55 After CDSC 206.77 14.49 86.03 13.22 20.55 6.43 17.91 6.55 Class M (12/18/08) Before sales charge 213.58 14.79 88.42 13.51 21.47 6.70 19.25 7.74 After sales charge 202.60 14.30 81.83 12.70 17.22 5.44 15.08 3.97 Class R (12/18/08) Net asset value 220.05 15.07 90.80 13.79 22.35 6.96 19.53 7.82 Class Y (12/18/08) Net asset value 233.07 15.63 95.64 14.36 24.18 7.49 20.06 8.11 See the discussion following the fund performance table on page 9 for information about the calculation of fund performance. 10 Global Industrials Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 8/31/16 *† 1.29% 2.04% 2.04% 1.79% 1.54% 1.04% Total annual operating expenses for the fiscal year ended 8/31/16 † 1.97% 2.72% 2.72% 2.47% 2.22% 1.72% Annualized expense ratio for the six-month period ended 2/28/17 1.30% 2.05% 2.05% 1.80% 1.55% 1.05% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 12/30/17. † Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective 9/1/16. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 9/1/16 to 2/28/17. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000 *† $6.70 $10.55 $10.55 $9.27 $7.99 $5.42 Ending value (after expenses) $1,080.10 $1,076.10 $1,075.50 $1,077.40 $1,078.20 $1,081.10 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 2/28/17, use the following calculation method. To find the value of your investment on 9/1/16, call Putnam at 1-800-225-1581. Global Industrials Fund11 Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000 *† $6.51 $10.24 $10.24 $9.00 $7.75 $5.26 Ending value (after expenses) $1,018.35 $1,014.63 $1,014.63 $1,015.87 $1,017.11 $1,019.59 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. 12 Global Industrials Fund Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI World Industrials Index (ND) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets in the industrials sector. Calculated with net dividends (ND), this total return index reflects the reinvestment of dividends after the deduction of withholding taxes, using a tax rate applicable to non-resident institutional investors who do not benefit from double taxation treaties. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 28, 2017, Putnam employees had approximately $482,000,000 and the Trustees had approximately $136,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Global Industrials Fund13 Financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 14Global Industrials Fund The fund’s portfolio 2/28/17 (Unaudited) COMMON STOCKS (95.7%)* Shares Value Aerospace and defense (30.5%) Airbus Group SE (France) 42,655 $3,132,480 AviChina Industry & Technology Co., Ltd. (China) 391,000 284,578 BAE Systems PLC (United Kingdom) 234,657 1,834,398 BWX Technologies, Inc. 14,085 654,107 Northrop Grumman Corp. 15,189 3,753,050 Raytheon Co. 25,771 3,972,600 Saab AB Class B (Sweden) 45,883 1,819,745 United Technologies Corp. 26,024 2,929,001 Airlines (3.5%) American Airlines Group, Inc. 45,171 2,094,128 Building products (6.4%) Johnson Controls International PLC 92,836 3,893,542 Chemicals (1.0%) CF Industries Holdings, Inc. S 19,174 602,447 Commercial services and supplies (9.9%) Republic Services, Inc. 50,685 3,139,936 Waste Connections, Inc. (Canada) 32,488 2,839,126 Construction and engineering (2.4%) Quanta Services, Inc. † 39,545 1,475,819 Electrical equipment (4.8%) Rockwell Automation, Inc. 19,351 2,923,936 Industrial conglomerates (6.1%) Siemens AG (Germany) 28,259 3,676,334 Machinery (18.4%) Dover Corp. 35,217 2,820,882 Fortive Corp. 48,559 2,799,426 KION Group AG (Germany) 35,126 2,048,918 Komatsu, Ltd. (Japan) 143,000 3,450,100 Oil, gas, and consumable fuels (7.5%) Cheniere Energy, Inc. † 42,761 2,054,666 Plains All American Pipeline LP 76,258 2,446,357 Road and rail (5.2%) Norfolk Southern Corp. 25,773 3,119,306 Total common stocks (cost $52,052,084) Global Industrials Fund15 Principal amount/ Value SHORT-TERM INVESTMENTS (9.7%)* shares Putnam Cash Collateral Pool, LLC 0.97% d Shares 158,025 $158,025 Putnam Short Term Investment Fund 0.76% L Shares 5,552,700 5,552,700 U.S. Treasury Bills 0.493%, 3/2/17 $31,000 31,000 U.S. Treasury Bills 0.498%, 4/6/17 111,000 110,954 Total short-term investments (cost $5,852,671) TOTAL INVESTMENTS Total investments (cost $57,904,755) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2016 through February 28, 2017 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $60,378,967. † This security is non-income-producing. d Affiliated company. See Notes 1 and 5 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $56,773 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 70.0% United Kingdom 2.9% Germany 9.0 Sweden 2.9 Japan 5.4 China 0.4 France 4.9 Total 100.0% Canada 4.5 ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. 16 Global Industrials Fund FORWARD CURRENCY CONTRACTS at 2/28/17 (aggregate face value $22,994,846) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N. A. Australian Dollar Buy 4/19/17 $420,766 $398,425 $22,341 British Pound Buy 3/16/17 580,401 583,316 (2,915) Canadian Dollar Sell 4/19/17 28,621 30,121 1,500 Euro Buy 3/16/17 319,175 315,371 3,804 Hong Kong Dollar Buy 5/17/17 472,460 472,679 (219) Japanese Yen Buy 5/17/17 2,073,941 2,050,531 23,410 New Zealand Dollar Buy 4/19/17 29,633 28,480 1,153 Norwegian Krone Buy 3/16/17 1,037,903 1,025,962 11,941 Norwegian Krone Sell 3/16/17 1,037,903 1,032,400 (5,503) Barclays Bank PLC Hong Kong Dollar Buy 5/17/17 382,141 382,348 (207) Swiss Franc Buy 3/16/17 373,166 373,309 (143) Citibank, N.A. British Pound Buy 3/16/17 589,959 602,695 (12,736) Canadian Dollar Sell 4/19/17 170,896 168,957 (1,939) Danish Krone Buy 3/16/17 749,780 753,986 (4,206) Euro Sell 3/16/17 544,326 534,401 (9,925) Japanese Yen Buy 5/17/17 1,078,356 1,069,306 9,050 Goldman Sachs International Australian Dollar Buy 4/19/17 321,204 305,219 15,985 British Pound Buy 3/16/17 253,833 259,500 (5,667) Euro Sell 3/16/17 604,748 598,903 (5,845) Japanese Yen Buy 5/17/17 1,649,838 1,632,410 17,428 Norwegian Krone Buy 3/16/17 314,462 313,636 826 Norwegian Krone Sell 3/16/17 314,462 312,732 (1,730) HSBC Bank USA, National Association British Pound Buy 3/16/17 742,258 757,446 (15,188) Canadian Dollar Buy 4/19/17 135,873 135,957 (84) JPMorgan Chase Bank N.A. British Pound Buy 3/16/17 477,379 481,328 (3,949) Canadian Dollar Sell 4/19/17 570,606 567,914 (2,692) Euro Buy 3/16/17 185,823 184,858 965 Japanese Yen Buy 5/17/17 1,053,330 1,042,577 10,753 Norwegian Krone Buy 3/16/17 1,631,562 1,614,981 16,581 Norwegian Krone Sell 3/16/17 1,631,562 1,626,609 (4,953) Singapore Dollar Buy 5/17/17 309,753 308,360 1,393 Swedish Krona Sell 3/16/17 92,024 109,814 17,790 Swiss Franc Buy 3/16/17 586,802 586,203 599 State Street Bank and Trust Co. British Pound Buy 3/16/17 423,509 432,869 (9,360) Canadian Dollar Sell 4/19/17 146,041 124,527 (21,514) Euro Buy 3/16/17 619,165 627,327 (8,162) Japanese Yen Buy 5/17/17 153,605 152,074 1,531 Global Industrials Fund 17 FORWARD CURRENCY CONTRACTS at 2/28/17 (aggregate face value $22,994,846) (Unaudited) cont . Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont . Swedish Krona Sell 3/16/17 $282,169 $282,122 $(47) Swiss Franc Buy 3/16/17 588,297 585,640 2,657 WestPac Banking Corp. British Pound Buy 3/16/17 129,338 129,553 (215) Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks
